*536Based upon this court’s independent review of the record, we conclude that arguable issues exist with respect, inter alia, to whether the quality and quantity of the evidence adduced by the prosecution was sufficient to prove the defendant’s guilt beyond a reasonable doubt. Under the circumstances, the motion of the defendant’s assigned counsel to be relieved as counsel is granted and new appellate counsel is assigned (see, People v Gonzalez, 47 NY2d 606; People v Casiano, 67 NY2d 906; People v Miller, 99 AD2d 1021). Mollen, P. J., Bracken, Brown and Rosenblatt, JJ., concur.